Exhibit 10.10

FIRST AMENDMENT TO

OFFICER EMPLOYMENT AGREEMENT

This First Amendment to Officer Employment Agreement (“First Amendment”) is
entered into effective January 26, 2009, by and between Callaway Golf Company, a
Delaware corporation (the “Company”) and Thomas Yang (“Employee”).

A. The Company and Employee are parties to that certain Officer Employment
Agreement entered into as of May 1, 2008, (the “Agreement”).

B. The Company and Employee desire to amend the Agreement pursuant to
Section 10(b) of the Agreement.

NOW, THEREFORE, in consideration of the foregoing and other consideration, the
value and sufficiency of which are acknowledged, the Company and Employee agree
as follows:

1. Term. Section 1 of the Agreement is amended to extend the termination date of
the Agreement to April 30, 2010.

2. Expenses and Benefits.

5(b) Paid Time Off. Employee acknowledges that, effective February 2, 2009, or
as soon thereafter as reasonably practicable, the Company’s Paid Time Off
Program, as applied to officers, has been temporarily modified for 2009 to
reduce the rate of Paid Time Off accrual for Employee by ten (10) days on an
annualized basis and prorated for the remainder of 2009.

5(d) Retirement. Employee acknowledges that the Company’s 401(k) retirement
investment plan has been amended for 2009 to eliminate the Company matching of
401(k) contributions for all employees, including officers.

Employee acknowledges that these temporary changes do not constitute a breach of
the terms and conditions of the Agreement, and that these changes shall remain
in effect during 2009 or until further written notice from the Company without
the need for further amendment to the Agreement.

3. But for the amendments contained herein, and any other written amendments
properly executed by the parties, the Agreement shall otherwise remain
unchanged.

IN WITNESS WHEREOF, the parties have executed this First Amendment on the dates
set forth below, to be effective as of the date first set forth above.

 

EMPLOYEE     COMPANY     Callaway Golf Company, a Delaware corporation /s/
Thomas Yang     By:    /s/ Chris Carroll Thomas Yang      

Chris Carroll

Senior Vice President, Human Resources

Dated:     February 2, 2009                                         
                   Dated:     February 3,
2009                                                      